DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 03-26-2020 has been considered.

Drawings
The drawings were received on 03-26-2020. These drawings are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“obtaining unit configured to obtain” in claims 1 and 5.
“unit configured to determine” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 5, and 7 are rejected because they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor is:
“obtaining unit configured to obtain” in claims 1 and 5, and
“unit configured to determine” in claim 7.
Claims 2-4, and 6 are rejected based upon their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “non-living sphere”. The language as stated does not distinctly define what is meant by “non-living sphere” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “non-living sphere” will be interpreted as “a public place, or non-residential location”.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 7 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “living sphere”. The language as stated does not distinctly define what is meant by “living sphere” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “living sphere” will be interpreted as “a dwelling, a residence, or a location capable of being a dwelling”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US 20150286936 A1).

REGARDING CLAIM 1, Furuya teaches, a first obtaining unit configured to obtain operation-related data which is data of operation services of the public transportation facility (Furuya: [0038] ...departure/arrival timetables...mobile terminals (101) having comparable functions, ticket gates for facilitating the use of transportation facilities or reading terminals (102) installed in vehicles. Data acquired by ticket gates and on-vehicle terminals is transmitted via a network (107) to a data server (110).), and which represents a scheduled time of departure and a scheduled time of arrival for each segment (Furuya: [0085] FIG. 23 is a diagram showing an example of screen (2300) for users generated and distributed by the information distributing server (150) regarding the result of evaluation of the ease of transfer from bus to railway station. The screen (2300) includes indications (2301 and 2305) from the departure point to the arrival point, bus arrival times (2302 and 2306) at the nearest bus stop to the station, train departure times (2303 and 2307) and transfer evaluations (2304 and 2308). The bus arrival times(2302 and 2306) and train departure times (2303 and 2307) are values obtained by using the actual departure/arrival timetable estimating technique according to the present invention and, when IC passenger ticket historical data, which is the original data, is available for use over a long period, averages reflecting day-to-day fluctuations are displayed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.); a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves (Furuya: [FIG. 20, 22, 24, 25] a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves can be explicitly observed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.); a creation unit configured to obtain location information from a user terminal possessed by the user in a periodic manner (Furuya: [ABS] status information of a user such as boarding location), and to create movement track record data including the location information (Furuya: [0094] The use of such a screen allows tracking of movements train by train or bus by bus); and an estimation unit configured to estimate, based on the movement track record data and the operation-related data, a transportation means used by the user, and an entering time and a leaving time thereof (Furuya: [0019] FIG. 10 is a diagram illustrating an example of processing procedure to generate a departure/arrival timetable for estimating an arrival time from a line master and the single line user estimation data.), with respect to a corresponding segment that is included in the scheduled movement route (Furuya: [0085] FIG. 23 is a diagram showing an example of screen (2300) for users generated and distributed by the information distributing server (150) regarding the result of evaluation of the ease of transfer from bus to railway station. The screen (2300) includes indications (2301 and 2305) from the departure point to the arrival point, bus arrival times (2302 and 2306) at the nearest bus stop to the station, train departure times (2303 and 2307) and transfer evaluations (2304 and 2308). The bus arrival times(2302 and 2306) and train departure times (2303 and 2307) are values obtained by using the actual departure/arrival timetable estimating technique according to the present invention and, when IC passenger ticket historical data, which is the original data, is available for use over a long period, averages reflecting day-to-day fluctuations are displayed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.).
Furuya does not explicitly recite the terminology "a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves". However, Furuya discloses figures wherein "a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves (e.g., fig. 1, and 17-25)" can be observed, thus implicitly disclosing “a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a transportation analysis system disclosed by Furuya to include route segments. One of ordinary skill in the art would have been motivated to make this modification in order to optimize operation management made by transportation service operators with a view to improving the convenience and the operating efficiency of public transportation facilities.

REGARDING CLAIM 2, Furuya remains as applied above to claim 1, and further, Furuya also teaches, during the movement of the user, the user terminal is either in a first state capable of obtaining location information or in a second state incapable of obtaining location information; and the creation unit creates the movement track record data by using only the location information obtained in the case where the user terminal is in the first state (Furuya: [0045] FIG. 2 is a diagram showing an example of data structure of typical data to be stored in the data server (110). First, the contactless type IC card data (112) includes such information as a log ID (200), an object user ID (201), a station or bus stop ID (202) tied to information on what data reading terminal has been passed, the time of use (203) of having passed that reading terminals and a type of use (204). The type of use here is information that indicates, for instance, “entrance” or “exit” if what is used is a ticket gate or an entrance/exit gate or, “purchase” if it is a terminal for selling goods.).

REGARDING CLAIM 3, Furuya remains as applied above to claim 1, and further, Furuya also teaches, the movement track record data is data in which the location information and a time point at which the location information was obtained (Furuya: [0045] FIG. 2 is a diagram showing an example of data structure of typical data to be stored in the data server (110). First, the contactless type IC card data (112) includes such information as a log ID (200), an object user ID (201), a station or bus stop ID (202) tied to information on what data reading terminal has been passed, the time of use (203) of having passed that reading terminals and a type of use (204). The type of use here is information that indicates, for instance, “entrance” or “exit” if what is used is a ticket gate or an entrance/exit gate or, “purchase” if it is a terminal for selling goods.) are associated with the segment (Furuya: [0094] Further, the whole screen can be manipulated by using an input interface such as a mouse or a keyboard, for instance to be provided with functions to achieve zooming in or out with a wheel button or the like, to designate a position on the line by mouse dragging and to enlarge information on a specific station, bus stop or line by clicking the mouse. Or by figuring out the average crowdedness rate of the trains or buses displayed and giving display (2506) as an overall indicator, it is made possible to macroscopically grasp the efficiency of transportation or the comfort of passengers. The use of such a screen allows tracking of movements train by train or bus by bus).

REGARDING CLAIM 4, Furuya remains as applied above to claim 1, and further, Furuya also teaches, the estimation unit decides a service of the public transportation facility estimated to be taken by the user for each segment by comparing the movement track record data and the operation-related data with each other (Furuya: [0045] FIG. 2 is a diagram showing an example of data structure of typical data to be stored in the data server (110). First, the contactless type IC card data (112) includes such information as a log ID (200), an object user ID (201), a station or bus stop ID (202) tied to information on what data reading terminal has been passed, the time of use (203) of having passed that reading terminals and a type of use (204). The type of use here is information that indicates, for instance, “entrance” or “exit” if what is used is a ticket gate or an entrance/exit gate or, “purchase” if it is a terminal for selling goods; [0094] Further, the whole screen can be manipulated by using an input interface such as a mouse or a keyboard, for instance to be provided with functions to achieve zooming in or out with a wheel button or the like, to designate a position on the line by mouse dragging and to enlarge information on a specific station, bus stop or line by clicking the mouse. Or by figuring out the average crowdedness rate of the trains or buses displayed and giving display (2506) as an overall indicator, it is made possible to macroscopically grasp the efficiency of transportation or the comfort of passengers. The use of such a screen allows tracking of movements train by train or bus by bus).

REGARDING CLAIM 5, Furuya remains as applied above to claim 1, and further, Furuya also teaches, an obtaining unit configured to obtain passage information of an IC card used when the user takes the public transportation facility (Furuya: [0045] FIG. 2 is a diagram showing an example of data structure of typical data to be stored in the data server (110). First, the contactless type IC card data (112) includes such information as a log ID (200), an object user ID (201), a station or bus stop ID (202) tied to information on what data reading terminal has been passed, the time of use (203) of having passed that reading terminals and a type of use (204). The type of use here is information that indicates, for instance, “entrance” or “exit” if what is used is a ticket gate or an entrance/exit gate or, “purchase” if it is a terminal for selling goods.); wherein the estimation unit decides a service of the public transportation facility estimated to have been taken by the user for each segment by comparing the operation-related data with at least one of the passage information and the movement track record data (Furuya: [0045] FIG. 2 is a diagram showing an example of data structure of typical data to be stored in the data server (110). First, the contactless type IC card data (112) includes such information as a log ID (200), an object user ID (201), a station or bus stop ID (202) tied to information on what data reading terminal has been passed, the time of use (203) of having passed that reading terminals and a type of use (204). The type of use here is information that indicates, for instance, “entrance” or “exit” if what is used is a ticket gate or an entrance/exit gate or, “purchase” if it is a terminal for selling goods; [0094] Further, the whole screen can be manipulated by using an input interface such as a mouse or a keyboard, for instance to be provided with functions to achieve zooming in or out with a wheel button or the like, to designate a position on the line by mouse dragging and to enlarge information on a specific station, bus stop or line by clicking the mouse. Or by figuring out the average crowdedness rate of the trains or buses displayed and giving display (2506) as an overall indicator, it is made possible to macroscopically grasp the efficiency of transportation or the comfort of passengers. The use of such a screen allows tracking of movements train by train or bus by bus).

REGARDING CLAIM 8, Furuya teaches, a first obtaining step of obtaining operation-related data which is data of operation services of the public transportation facility (Furuya: [0038] ...departure/arrival timetables...mobile terminals (101) having comparable functions, ticket gates for facilitating the use of transportation facilities or reading terminals (102) installed in vehicles. Data acquired by ticket gates and on-vehicle terminals is transmitted via a network (107) to a data server (110).), and which represents a scheduled time of departure and a scheduled time of arrival for each segment (Furuya: [0085] FIG. 23 is a diagram showing an example of screen (2300) for users generated and distributed by the information distributing server (150) regarding the result of evaluation of the ease of transfer from bus to railway station. The screen (2300) includes indications (2301 and 2305) from the departure point to the arrival point, bus arrival times (2302 and 2306) at the nearest bus stop to the station, train departure times (2303 and 2307) and transfer evaluations (2304 and 2308). The bus arrival times(2302 and 2306) and train departure times (2303 and 2307) are values obtained by using the actual departure/arrival timetable estimating technique according to the present invention and, when IC passenger ticket historical data, which is the original data, is available for use over a long period, averages reflecting day-to-day fluctuations are displayed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.); a second obtaining step of obtaining a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves (Furuya: [FIG. 20, 22, 24, 25] a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves can be explicitly observed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.); a creation step of obtaining location information from a user terminal possessed by the user in a periodic manner (Furuya: [ABS] status information of a user such as boarding location), and creating movement track record data including the location information (Furuya: [0094] The use of such a screen allows tracking of movements train by train or bus by bus); and an estimation step of estimating, based on the movement (Furuya: [0019] FIG. 10 is a diagram illustrating an example of processing procedure to generate a departure/arrival timetable for estimating an arrival time from a line master and the single line user estimation data.), and an entering time and a leaving time thereof, with respect to a corresponding segment that is included in the scheduled movement route (Furuya: [0085] FIG. 23 is a diagram showing an example of screen (2300) for users generated and distributed by the information distributing server (150) regarding the result of evaluation of the ease of transfer from bus to railway station. The screen (2300) includes indications (2301 and 2305) from the departure point to the arrival point, bus arrival times (2302 and 2306) at the nearest bus stop to the station, train departure times (2303 and 2307) and transfer evaluations (2304 and 2308). The bus arrival times(2302 and 2306) and train departure times (2303 and 2307) are values obtained by using the actual departure/arrival timetable estimating technique according to the present invention and, when IC passenger ticket historical data, which is the original data, is available for use over a long period, averages reflecting day-to-day fluctuations are displayed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.).
Furuya does not explicitly recite the terminology "a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a transportation analysis system disclosed by Furuya to include route segments. One of ordinary skill in the art would have been motivated to make this modification in order to optimize operation management made by transportation service operators with a view to improving the convenience and the operating efficiency of public transportation facilities.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US 20150286936 A1) in view of Tashiro (US 20080091347 A1).

REGARDING CLAIM 6, Furuya remains as applied above to claim 1, and further, Furuya does not explicitly disclose, in cases where the obtaining of the location information was stopped in a part of the route, the estimation unit decides a service of the public transportation facility estimated to have been taken by the user in each intermediate segment for which the location information was not able to be obtained, based on first movement track record data in a segment for which the location information was last obtained, second movement track record 
However, in the same field of endeavor, Tashiro teaches, “information indicating the locations where the GPS signal was lost and recovered” (Tashiro: [0045]); “One aspect of the present invention is a method for estimating a current position of a vehicle on a correct road segment when GPS signals are unavailable. The method includes the steps of recording a pair of locations where a GPS signal was lost and recovered in a memory when a user of a navigation system newly encounters GPS signal loss, comparing a current location of the user with the locations recorded in the memory and retrieving the pair of locations when the user is approaching the location where the GPS signal was previously lost, selecting one or more candidate routes between the pair of locations retrieved from the memory when the user experiences the GPS signal loss in a second time by extrapolating between the pair of locations, estimating a route out of the candidate routes which is most likely that the user is taking based on measured data through a dead reckoning process in addition to predetermined factors, and map matching a current location of the user with a road segment on the estimated route derived from a map database of the navigation system. The predetermined factors include, in addition to proximity with a road, at least a road class which indicates a type of road” (Tashiro: [0014]), for the benefit of conducting a map matching processing when the GPS signal is lost in the second time at the recorded location by incorporating various additional factors to match the current vehicle position with a correct road segment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a transportation analysis system disclosed by Furuya to 
Tashiro does not explicitly recite the terminology "public transportation facility". However, Tashiro does teach a solution of estimating a segment taken by a user when a user location/signal is lost, which reads on the claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US 20150286936 A1) in view of Sakamoto (JP 2008102046 A).

REGARDING CLAIM 7, as best understood, Furuya remains as applied above to claim 1, and further, Furuya does not explicitly disclose, a unit configured to determine whether the movement of the user was carried out in a living sphere of the user, or in a non-living sphere of the user; wherein a walking speed of the user is set to be smaller in the case where the movement of the user is carried out in the non-living sphere, as compared with the case where it is carried out in the living sphere.
However, in the same field of endeavor, Sakamoto teaches, “Next, the route search server 30 compares the optimum route to the destination (destination station) with the event venue extracted from the event database 36 as the departure point, the destination station of (Sakamoto: [0110]), for the benefit of determining that the comparison route has an influence of congestion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a transportation analysis system disclosed by Furuya to include slow walking speed setting in consideration of congestion taught by Sakamoto. One of ordinary skill in the art would have been motivated to make this modification in order to determine that the comparison route has an influence of congestion.
In this case, as stated above (see § 18-19), a crowded transportation hub is interpreted as “a non-living sphere”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 20180342029 A1)
Wang (US 20080158016 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663